UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): January 19, 2010 XILINX, INC.(Exact name of registrant as specified in its charter) Delaware 0-18548 77-0188631 (State or other (Commission File (IRS Employer jurisdiction of Number) Identification No.) incorporation) 2100 Logic Drive, San Jose, California 95124 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (408) 559-7778 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On January 19, 2010, upon the recommendation of the Compensation Committee of the Board of Directors, the independent members of the Board of Directors of Xilinx, Inc. (the “Company”) reinstated the full salaries of all executive officers of the Company, effective as of January 1, 2010. As previously disclosed, the terms of employment of all executive officers of the
